Case 1:17-cr-00630-ER Document 344-4 Filed 12/07/20 Page 1 of 2




           (;+,%,7D
        Case 1:17-cr-00630-ER Document 344-4 Filed 12/07/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STAES OF AMERCA,

               -against-

MARK S. SCOTT,                                                    No. S10 17 Cr. 630 (ER)

                      Defendant.                                  DECLARATION OF
                                                                  DAVID GARVIN


David Garvin declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

1.     On November 1, 2018, I filed a Notice of Appearance to represent Mark Scott in this
       matter.

2.     In the summer of 2019, I sought to obtain release of unrestrained funds at UBS for Mr.
       Scott’s legal defense.

3.     On July 2, 2019, I had a phone call with the Government and I asked if it would facilitate
       UBS releasing money from Mr. Scott’s IRA account, PW A5494 03. The Government
       declined to do so.


Executed on: December 7, 2020
             Miami, Florida

                                                           /s/ David Garvin
